DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad D. Wells (#50875) on 8/23/22.

The application has been amended as follows:

Claim 1 is changed to: 
“An electric compressor, comprising: 
a main housing extending in a lengthwise direction; 
a motor part disposed in the main housing and comprising: 
a stator comprising a rotor accommodating portion; and 
a rotor rotatably disposed in the rotor accommodating portion of the stator; 
a compression part rotatably connected to the motor part and configured to receive a rotational force from the motor part and compress a refrigerant; and 
an inverter part electrically connected to the motor part and configured to apply power to the stator, 
wherein the motor part is disposed in a motor room formed inside the main housing, 
wherein the stator comprises a plurality of insulating protrusions protruding from an outer circumferential surface of the stator to increase a surface area of the outer circumferential surface, 
wherein the plurality of insulating protrusions is configured to be brought into contact with an inner circumferential surface of the motor room, 
wherein the outer circumferential surface comprises: 
a first region comprising the plurality of insulating protrusions spaced apart from one another by a first predetermined distance; and 
a second region comprising adjacent insulating protrusions, among the plurality of insulating protrusions, spaced apart from each other by a second predetermined distance different from the first predetermined distance, 
wherein a coupling protrusion is configured to protrude inward from the inner circumferential surface of the motor room, and wherein the coupling protrusion is configured to be inserted into a coupling space formed between the adjacent insulating protrusions located in the second region and spaced apart from each other by the second predetermined distance, 
wherein the first region and the second region are asymmetrically formed with respect to an arbitrary straight line passing through a central axis of the stator on a cross-section of the stator, 
wherein the first region is formed in an upper semicircle and a part of a lower semicircle of the outer circumferential surface, and wherein the second region is formed in a part of the lower semicircle of the outer circumferential surface, and 
wherein the second predetermined [[a]] distance between the adjacent insulating protrusions defining the coupling space is formed to be greater than the first predetermined [[a]] distance between adjacent insulating protrusions located in the first region.”

The amendments are made to provide continuity between the distances recited in the last paragraph of claim 1 and the predetermined distance and another predetermined distance previously in claim 1.

Claim 6 is changed to “The electric compressor of claim 5, wherein the stator comprises a coupling groove recessed by a predetermined distance into one side surface of the stator facing the insulating unit, and wherein the insulating unit comprises a second coupling protrusion protruding by the predetermined distance from one side surface of the insulating unit facing the stator, wherein the second coupling protrusion is configured to be inserted into the coupling groove.” 

Claim 8 is changed to “The electric compressor of claim 7, wherein the insulating unit comprises: an insulation outer circumferential portion defining an outer circumference of the insulating unit; and a plurality of insulating teeth protruding radially inward from the insulation outer circumferential portion of the insulating unit, wherein a plurality of second coupling protrusions is provided on one side surface of each of the plurality of insulating teeth facing the stator, and a number of the plurality of second coupling protrusions formed on one of the plurality of insulating teeth is different from a number of the plurality of second coupling protrusions formed on another one of the plurality of insulating teeth.”

The amendments to claims 6 and 8 are made to differentiate the coupling protrusion 111 that protrudes from the inner circumferential surface of the motor room 110 (fig 13) of claim 1; and the coupling protrusions 1352 of the insulating unit 1300 (fig 6) of claims 6 and 8. 


Reasons for Allowance
Claims 1 and 4-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An electric compressor (10), comprising: 
a main housing (100) extending in a lengthwise direction; 
a motor part (1000) disposed in the main housing and comprising: 
a stator (1100) comprising a rotor accommodating portion (1160); and 
a rotor (1200) rotatably disposed in the rotor accommodating portion of the stator; 
a compression part (400) rotatably connected to the motor part and configured to receive a rotational force from the motor part and compress a refrigerant; and 
an inverter part (300) electrically connected to the motor part and configured to apply power to the stator, 
wherein the motor part is disposed in a motor room (110) formed inside the main housing, 
wherein the stator comprises a plurality of insulating protrusions (1170) protruding from an outer circumferential surface (1121) of the stator to increase a surface area of the outer circumferential surface, 
wherein the plurality of insulating protrusions is configured to be brought into contact with an inner circumferential surface of the motor room, 
wherein the outer circumferential surface comprises: 
a first region (1121a) comprising the plurality of insulating protrusions spaced apart from one another by a first predetermined distance (d1); and 
a second region (1121b) comprising adjacent insulating protrusions, among the plurality of insulating protrusions, spaced apart from each other by a second predetermined distance (d2) different from the first predetermined distance, 
wherein a coupling protrusion (111) is configured to protrude inward from the inner circumferential surface of the motor room, and wherein the coupling protrusion is configured to be inserted into a coupling space (1181) formed between the adjacent insulating protrusions located in the second region and spaced apart from each other by the second predetermined distance, 
wherein the first region and the second region are asymmetrically formed with respect to an arbitrary straight line (RL) passing through a central axis of the stator on a cross-section of the stator, 
wherein the first region is formed in an upper semicircle and a part of a lower semicircle of the outer circumferential surface, and wherein the second region is formed in a part of the lower semicircle of the outer circumferential surface (fig 9, pg 44, lns 11-20), and 
wherein the second predetermined distance (d2) between the adjacent insulating protrusions (1170) defining the coupling space (1181) is formed to be greater than the first predetermined distance (d1) between adjacent insulating protrusions located in the first region (1121a).”

    PNG
    media_image1.png
    492
    869
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    986
    media_image2.png
    Greyscale

The closest prior art Lee (US20170292517), Okuma (JP2006191702), Kobayashi (US20070273239) and Repentin (US20180183281), either alone or in combination, do not disclose the above limitations.
Lee discloses claim 1 except for the second region having insulating protrusions 131c spaced the second predetermined distance greater than the first predetermined distance between the insulating protrusions 131c in the first region and the coupling protrusion inserted in the coupling space in the second region. 

    PNG
    media_image3.png
    426
    386
    media_image3.png
    Greyscale

Okuma discloses first and second regions with insulating protrusions separated by first and second predetermined distances, where the second predetermined distance is greater than the first predetermined distance. Okuma does not disclose the first region is formed in an upper semicircle and a part of a lower semicircle of the outer circumferential surface or in other words that the first region extends more than one half of the stator outer circumferential surface; or the coupling protrusion.

    PNG
    media_image4.png
    338
    508
    media_image4.png
    Greyscale


Kobayashi discloses providing notches 93 in the housing 92 for the insulating protrusions 91 to be inserted with different distances between all of the insulating protrusions 91.  Kobayashi does not disclose the first region is formed in an upper semicircle and a part of a lower semicircle of the outer circumferential surface or in other words a first region that extends more than one half of the stator outer circumferential surface.

    PNG
    media_image5.png
    440
    414
    media_image5.png
    Greyscale

Repentin discloses the insulating protrusions 152 with one insulating protrusion 152 provided with a groove 156 to cooperate with a protrusion 158 on the housing 28 to prevent rotation of the stator inside the housing 28(figs 2 & 5, para [0082]). Repentin does not disclose the second region having insulating protrusions spaced the second predetermined distance greater than the first predetermined distance between the insulating protrusions in the first region. 

    PNG
    media_image6.png
    446
    764
    media_image6.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834